Citation Nr: 1137824	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-24 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claims.  

In his August 2007 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a Board hearing at the RO.  In February 2008, the Veteran submitted notice to the RO that he no longer wanted a hearing.  Therefore, the request for a Board hearing at the RO is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2010).

In a June 2009 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion).  The Joint Motion moved for the Court to vacate and remand the June 2009 Board decision as the parties determined that a remand was necessary in order to provide the Veteran with a new examination to properly evaluate all pertinent evidence of record.  In December 2009, the Court granted the parties' Joint Motion.

In June 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a February 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's bilateral hearing loss is related to his military service.

2.  The preponderance of the evidence of record shows that the Veteran's tinnitus is caused by or related to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claims of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The Veteran essentially contends that he currently has bilateral hearing loss and tinnitus as a result of his military service.  He states that he experienced noise exposure while serving as a heavy equipment driver during World War II; he claims that this service involved loud noise from machine guns.  The Veteran reports that he has experienced a continuity of hearing loss symptomatology ever since his military service.

The Veteran's active military service was from January 1943 until January 1946.  His DD 214 lists his military occupational specialty as a heavy truck driver.  His in-service exposure to noise was conceded by the RO in the March 2006 rating decision.

The Veteran's service medical records were obtained and are negative for a diagnosis of a hearing disability during service.  The December 1942 enlistment report of medical examination reveals a score of 20 out of 20, bilaterally, on a whisper voice test.  The January 1946 separation report of medical examination reveals a score of 15 out of 15, bilaterally, on a whisper voice test.  These reports do not include audiometric testing results.  

The RO obtained a private medical record that shows that the Veteran underwent an audiologic examination in August 2005.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
75
80
LEFT
30
40
75
90
90

Speech audiometry revealed speech recognition ability of 72 percent, bilaterally.  A diagnosis and opinion were not included in the examination report.

In March 2006, the Veteran underwent a VA audiological examination, at which time the examiner reviewed the claims file.  The Veteran reported difficulty understanding speech since he was in the military.  He was noted to have a history of occupational noise exposure following his separation from active duty.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75
90
100
LEFT
35
60
80
95
105

Following the examination, the Veteran was diagnosed with bilateral hearing loss.  However, the examiner concluded that without detailed audiometric results from the Veteran's military service, he could not assess the relationship between the Veteran's current hearing disorders and his military noise exposure without resorting to mere speculation.  

With regards to the tinnitus claim, the Veteran reported having had tinnitus for five to fifteen years.  The VA examiner opined that it was less likely as not that the tinnitus was due to military noise exposure, based on the fact that reported date of onset of the tinnitus did not coincide with the dates of the Veteran's military service.  The examiner stated that he could not opine as to the relationship between the tinnitus and the hearing loss without resorting to mere speculation.  

The Veteran underwent a second VA audiological examination in July 2010, at which time the claims file was reviewed.  In the associated examination report, the examiner stated that, despite repeated attempts and reinstruction, the results obtained during the clinical examination were not reliable and not suitable for rating purposes.  Therefore, the test results were not included in the examination report.  As the test results were deemed unreliable and unsuitable for rating purposes, the examiner determined that he was unable to render an opinion with respect to the Veteran's claims.

In August 2011, the Board requested Veterans Health Administration (VHA) medical opinion to resolve the question of whether the Veteran's hearing loss and tinnitus are etiologically related to service.  In accordance with the VHA medical opinion request, the Veteran's claims file was reviewed by a VA audiologist for the purpose of obtaining such medical opinions with respect to the Veteran's claims.  In a September 2011 response, the VA audiologist indicated that the Veteran's claims file was reviewed, and noted the Veteran's history of military noise exposure and post-separation occupational noise exposure.  Based on her review of the Veteran's documented and reported history, the examiner essentially opined that it was as likely as not that the Veteran's hearing loss started as a result of noise exposure during his active duty service.  The examiner explained that the levels of the documented noise exposure were known to be damaging to auditory systems.  With regards to the tinnitus claim, the examiner noted the Veteran's July 2010 report that his tinnitus began forty-five years after his separation from the military.  Therefore, the examiner opined that his reported tinnitus was not caused by or a result of noise exposure during his active duty service.  However, the examiner opined that the Veteran's tinnitus was as likely as not related to his current hearing loss.  

Analysis

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with hearing loss, as defined in 38 C.F.R. § 3.385 in August 2005 and he was noted to have tinnitus during the March 2006 VA examination.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorders.

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept his statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss and tinnitus, and how long the condition has bothered him, has remained consistent.  The Board finds that his statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 56 (1996); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss and tinnitus consistent with his duties as a heavy truck driver during his period of active service.  In this regard, the Board highlights that VA has conceded that the Veteran experienced military noise exposure.  As such, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

Thus, the Board finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his hearing loss disorders.  The Board also finds that the September 2011 VA audiologist's opinions relating the Veteran's diagnosed hearing loss to his military noise exposure, and his tinnitus disorder to his hearing loss to be probative.  These opinions are considered probative as they are definitive and based upon a review of the Veteran's military history.  Accordingly, these opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).

In light of the foregoing, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  See  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310; Davidson, 581 Fed.3d at 1316; Allen, 7 Vet. App. 439.  Thus, the claims will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards development of the claims so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206- 07 (1994).  


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


